
	
		III
		111th CONGRESS
		1st Session
		S. RES. 100
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Durbin submitted the
			 following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Expressing the support of the Senate for
		  the establishment of an Urban Youth Sport Initiative in partnership with the
		  United States Olympic Committee.
	
	
		Whereas participation in sports and organized physical
			 education is essential to fostering healthy attitudes and lifestyles in
			 children;
		Whereas the National Association for Sport and Physical
			 Education reports that participation among American students in physical
			 education has declined dramatically;
		Whereas American children are experiencing obesity in
			 growing numbers, and data continues to highlight the link between obesity and
			 diabetes, heart disease, and other life-threatening medical conditions;
		Whereas youth physical fitness through sport improves
			 overall health, aids child development, improves self-esteem, and increases
			 academic success in the classroom;
		Whereas participation in adaptive sports improves
			 self-worth, health, independence, and self-esteem for youth with physical and
			 cognitive disabilities;
		Whereas the rate of participation by urban youth in
			 organized athletics is approximately one-third of the rate of suburban youth,
			 and this is particularly true for young girls in urban areas;
		Whereas both the world and United States populations are
			 becoming increasingly urban, and if the trend of urbanization continues, by
			 2030 it is estimated that two-thirds of the global population will reside in
			 urban areas;
		Whereas establishing sports in urban settings remains a
			 particular challenge because cities often lack the physical space needed for
			 sports and efforts are often fragmented due to communication and coordination
			 challenges;
		Whereas the selection of the city of Chicago to represent
			 the United States in its bid to host the 2016 Summer Olympic and Paralympic
			 Games would leave a legacy of youth engagement in sports in cities across our
			 Nation;
		Whereas the city of Chicago and Chicago 2016 are committed
			 to an initiative establishing sustainable urban sport venues and connecting
			 sport venues with programs that address coaching challenges, resource issues,
			 and the difficulties of parental support to run programs;
		Whereas the United States Olympic Committee and its 45
			 member organizations are currently investing in Olympic and Paralympic sport
			 and physical activity programs for Americans in communities throughout the
			 United States; and
		Whereas the creation of an Urban Youth Sport Initiative
			 would increase involvement of urban youth in sport, increase the training and
			 availability of coaches in urban areas for youth sports, and enhance the
			 ability of urban cities to administer youth sports programs: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 expansion of quality urban youth sports programs to increase urban youth
			 involvement in sport; and
			(2)supports the
			 establishment of an Urban Youth Sport Initiative in partnership with the United
			 States Olympic Committee.
			
